              Case
                 Case
                   2:19-mj-00146-DUTY
                       2:19-mj-00146-DUTY
                                       *SEALED*
                                           Document
                                                Document
                                                    6 Filed4 02/27/19
                                                             *SEALED*Page
                                                                       Filed
                                                                          1 of
                                                                             01/18/19
                                                                               2 Page Page
                                                                                      ID #:111
                                                                                            1 of 2
                                                 Page ID #:75



                                      United States District Court
        ___________CENTRAL_                                     ___               DISTRICT OF                 CALIFORNIA_______           ________

              In the Matter of the Seizure of                                                        $0(1'('
(Address or Brief description of property or premises to be seized)

All funds up to $4,904,532.78 on deposit in Wells Fargo Bank,
account number 1485027435 and all funds up to $250,000.00 on
                                                                                                SEIZURE WARRANT
deposit in Wells Fargo Bank, account number 7302029967
                                                                                         CASE NUMBER: 2:19-MJ-146




        TO: UNITED STATES SECRET SERVICE and any Authorized Officer of the United States, Affidavit(s) having been made before
        me by SPECIAL AGENT TERESA HEALY who has reason to believe that in the Central District of California there is now certain
        property which is subject to forfeiture to the United States, namely (describe the property to be seized)
        All funds up to $4,904,532.78 on deposit in Wells Fargo Bank, account number 1485027435 and all funds up to $250,000.00 on deposit in Wells Fargo
        Bank, account number 7302029967

        which is (state one or more bases for seizure under United States Code)

        subject to seizure and forfeiture under 18 U.S.C. §§ 981(b)(2), 981(a)(1)(C), 982(b), 984, and 21 U.S.C. § 853(f).


        concerning a violation of Title 18 United States Code, Section(s) 1030, 1343, and 1344.

        I am satisfied that the affidavit(s) and any recorded testimony establish probable cause to believe that the property so described is subject
        to seizure and that grounds exist for the issuance of this seizure warrant.

        Wells Fargo Bank is ordered to deliver said funds immediately and forthwith upon presentation of this warrant to the law enforcement
        agent serving the warrant, in the form of a cashier's check made payable to the United States Dept. of Treasury.

        YOU ARE HEREBY COMMANDED to seize within 14 days the property specified, serving this warrant and making the seizure in the
        daytime - 6:00 A.M. to 10:00 P.M., leaving a copy of this warrant and receipt for the property seized, and prepare a written inventory
        of the property seized and promptly return this warrant to the undersigned judicial officer as required by law.




          SP                                                                             Los Angeles, California
         Date and Time Issued                                                                    City and State


         Hon. Frederick F. Mumm, U.S. Magistrate Judge                                            V
         Name and Title of Judicial Officer                                                      Signature of Judicial Officer


        AUSA Ryan Waters/ga
Case 2:19-mj-00146-DUTY Document 6 Filed 02/27/19 Page 2 of 2 Page ID #:112
